DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2020, 05/06/2020, 08/13/2020, and 04/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the longitudinal middle position " R1_c " in Fig. 2 should be labeled "P1_c" as described in Par. 59 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, “wherein a numerical range in which the evaluation factors are permitted to be revised is set differently according to each of the driving support modes” is indefinite and appears to be a literal translation into English from a foreign document. For examination purposes, examiner has interpreted this limitation as “wherein a numerical range is set according to each of the driving support modes”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hossein (JP Publication No. 2015230547; hereinafter Hossein) and further in view of Morita (JP Publication No. 2010208583; hereinafter Morita).
Regarding claim 1, Hossein teaches a vehicle control device (Hossein: Par. 18; i.e., the controller 10 outputs a control signal to the steering controller 32 and the accelerator / brake controller 34 to execute a driving operation)
comprising a target traveling course calculation part for calculating a target traveling course of a vehicle (Hossein: Par. 20; i.e., the driving operation generation unit 22 generates a plurality of alternative driving operations, and the selected driving operation is executed by the target vehicle from among them),
wherein the target traveling course calculation part is configured to, upon detection of an obstacle, execute traveling course correction processing of correcting the target traveling course so as to avoid the obstacle (Hossein: Par. 35; i.e., FIG. 4B shows an adjusted driving operation 200 for overtaking the preceding vehicle B when the oncoming vehicle C is approaching and the preceding vehicle D is in front of the preceding vehicle B … a given driving operation pattern is modified to generate an adjusted driving pattern that takes into account the presence of actual real-time traffic).
Hossein does not teach wherein the target traveling course calculation part is configured to, in the traveling course correction processing, set a speed distribution area extending at least from the obstacle toward the vehicle and defining a distribution of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle, wherein the allowable upper limit in the speed distribution area is set such that it becomes larger as the distance from the obstacle becomes larger.
However, in the same field of endeavor, Morita teaches wherein the target traveling course calculation part is configured to, in the traveling course correction processing, set a speed distribution area extending at least from the obstacle toward the vehicle and defining a distribution of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle (Morita: Par. 6; i.e., the speed setting means divides the traveling direction region of the moving body into a plurality of regions including at least a region on the path and a lateral region, and sets an upper limit speed depending on whether or not a peripheral object exists in each of the divided regions; See Fig. 2a), wherein the allowable upper limit in the speed distribution area is set such that it becomes larger as the distance from the obstacle becomes larger (Morita: Par. 6; i.e., the upper limit speed setting means sets a lower upper limit speed when the peripheral object exists in the area on the path of the moving body than when it exists in the lateral area; the upper limit speed is higher in the lateral areas which are further away from the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hossein to have further incorporated wherein the target traveling course calculation part is configured to, in the traveling course correction processing, set a speed distribution area extending at least from the obstacle toward the vehicle and defining a distribution of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle, wherein the allowable upper limit in the speed distribution area is set such that it becomes larger as the distance from the obstacle becomes larger, as taught by Morita. Doing so would allow the vehicle to operate more cautiously when external objects are present (Morita: Par. 15; i.e., when the peripheral object is a moving object such as a person, it may come closer to the moving object. Therefore, it is necessary to drive with greater safety, and it is desirable to limit the speed more than usual).
Hossein further teaches correcting the target traveling course to calculate a plurality of corrected traveling course candidates (Hossein: Par. 38; i.e., in step S4 of FIG. 2A, the driving operation generation unit 22 generates a plurality of alternative driving operations based on the adjusted driving operation), but Hossein does not teach doing so on which the vehicle travels in the speed distribution 
However, in the same field of endeavor, Morita teaches a case in which the vehicle travels in the speed distribution area such that the relative speed of the vehicle with respect to the obstacle does not exceed the allowable upper limit in the speed distribution area (Morita: Par. 51; i.e., deceleration control is performed when the current speed exceeds the set maximum speed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hossein to have further incorporated a case in which the vehicle travels in the speed distribution area such that the relative speed of the vehicle with respect to the obstacle does not exceed the allowable upper limit in the speed distribution area, as taught by Morita. Doing so would allow the vehicle to avoid excessive braking that might be necessary if the vehicle was traveling faster than the maximum speed (Morita: Par. 55; i.e., by setting the maximum speed in consideration of the relative speed, it is safer to eliminate unnecessary deceleration when following the vehicle, or to decelerate earlier against an approaching obstacle).
Hossein further teaches evaluating the corrected traveling course candidates with respect to the target traveling course by a given evaluation function including a plurality of evaluation factors (Hossein: Par. 60-61; i.e., Evaluation of Alternative Operation by Cost Function… the total cost of performing the driving operation is the weighted sum of the costs of each segment as shown in equation (26) below. [Math. 26]), to derive one corrected traveling course according to the evaluation (Hossein: Par. 60; i.e., the driving operation with the lowest total cost is the driving operation having the highest safety probability and the highest level of smoothness and comfort among all the generated alternative driving operations),
and wherein the target traveling course calculation part is configured to revise the evaluation factors based on an external signal (Hossein: Par. 26; i.e., the driving operation evaluation unit 28 may 
Regarding claim 2, Hossein in view of Morita teaches the vehicle control device according to claim 1. Hossein further teaches wherein the revision of the evaluation function is to change weighting of the plurality of evaluation factors (Hossein: Par. 78; i.e., the important cost factor w 4 t may then be adjusted higher so that the plurality of alternative operations, including the overtaking operation that reduces the amount of time spent in the oncoming lane 62, are weighted more heavily; step S7 of FIG 2A describes adjusting cost coefficients).
Regarding claim 3, Hossein in view of Morita teaches the vehicle control device according to claim 1. Hossein further teaches the device further comprising a revision part to allow a driver to revise the evaluation factors of the evaluation2Docket No. 741440-000287 function (Hossein: Par. 16; i.e., the driver may use the HMI 18 to enter and / or select the type of driving operation generated by the system 1 and performed by the vehicle),
wherein the revision part is configured to, when the driver manipulates the revision part, output a revision request signal as the external signal (Hossein: Par. 18; i.e., the system 1 includes … a controller 10 that receives information provided by the HMI 18 … The controller 10 processes the information received from the … HMI 18 to generate a driving operation).
Regarding claim 4, Hossein in view of Morita teaches the vehicle control device according to claim 3. Hossein further teaches wherein the plurality of evaluation factors include an evaluation factor regarding a longitudinal behavior of the vehicle, and an evaluation factor regarding a lateral behavior of the vehicle (Hossein: Par. 21; i.e., the driving operation generation unit 22 also determines 
and wherein the revision part is configured to revise the evaluation factor regarding the longitudinal behavior of the vehicle (Hossein: Par. 93; i.e., he adjusted longitudinal movement cost AC using the adjusted cost factor iLongitudinal order to calculate, the longitudinal movement cost function indicated by the equation (52), the vehicle motion parameters the following equations (53) - (55) Defined by [Math. 52]), and the evaluation factor regarding the lateral behavior of the vehicle (Hossein: Par. 92; i.e., the adjusted transverse movement cost AC using the adjusted cost factor ilateral order to calculate, conditioned lateral movement cost function is defined by the equation (45), the vehicle motion parameters the following equation (46) Defined by (51) [Math. 45]).
Regarding claim 5, Hossein in view of Morita teaches the vehicle control device according to claim 1. Hossein further teaches wherein the vehicle has a plurality of driving support modes (Hossein: Par. 23; i.e., depending on the total cost of performing the driving operation, the system 1 may drive, such as passenger comfort (ie, jerk, smoothness / comfort, etc.) or safety margin (ie, slip or swing) when performing the driving operation; the vehicle can drive in comfort or safety mode),
and wherein a numerical range in which the evaluation factors are permitted to be revised is set differently according to each of the driving support modes (Hossein: Par. 23; i.e., it becomes possible to quantify the mode of operation).
Regarding claim 6, Hossein in view of Morita teaches the vehicle control device according to claim 1. Hossein further teaches wherein the target traveling course calculation part is configured to, in the traveling course correction processing, derive the corrected traveling course so as to satisfy a given limiting condition for limiting a behavior of the vehicle (-Hossein: Par. 45; i.e., the plurality of alternative trajectories may be generated with changes in the amount (ie, magnitude) of lateral and 
Hossein does not teach wherein the vehicle control device is configured to prevent change of the limiting condition by a driver.
However, in the same field of endeavor, Morita teaches wherein the vehicle control device is configured to prevent change of the limiting condition by a driver (Morita: Par. 51; i.e., deceleration control is performed when the current speed exceeds the set maximum speed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hossein to have further incorporated wherein the vehicle control device is configured to prevent change of the limiting condition by a driver, as taught by Morita. Doing so would allow the vehicle to avoid excessive braking that might be necessary if the vehicle was traveling faster than the maximum speed (Morita: Par. 55; i.e., by setting the maximum speed in consideration of the relative speed, it is safer to eliminate unnecessary deceleration when following the vehicle, or to decelerate earlier against an approaching obstacle).
Regarding claim 7, Hossein in view of Morita teaches the vehicle control device according to claim 1. Hossein further teaches the control device further comprising an environmental information acquisition part to acquire environmental information regarding a weather or a traveling road state around the vehicle (Hossein: Par. 15; i.e., system 1 includes a digital map 11, a camera 12, and a sensor 14 for detecting the environment around the target vehicle, such as road signs, other vehicles, stationary objects, traffic signs, and the like),
wherein the target traveling course calculation part is configured to receive, as the external signal, the environmental information from the environmental information acquisition part, and revise the evaluation factors according to the received environmental 3Docket No. 741440-000287 information (Hossein: Par. 26; 
Regarding claim 8, Hossein in view of Morita teaches the vehicle control device according to claim 1. Hossein further teaches wherein the target traveling course calculation part is configured to, in the traveling course correction processing, derive the corrected traveling course so as to satisfy a given limiting condition for limiting a behavior of the vehicle (-Hossein: Par. 45; i.e., the plurality of alternative trajectories may be generated with changes in the amount (ie, magnitude) of lateral and longitudinal acceleration. The lateral and anteroposterior accelerations may have values ​​within the maximum and minimum acceptable lateral and anteroposterior acceleration thresholds),
and the vehicle control device further comprises an environmental information acquisition part to acquire environmental information regarding a weather or a traveling road state around the vehicle (Hossein: Par. 15; i.e., system 1 includes a digital map 11, a camera 12, and a sensor 14 for detecting the environment around the target vehicle, such as road signs, other vehicles, stationary objects, traffic signs, and the like),
and the target traveling course calculation part is configured to revise the limiting condition according to the environmental information acquired by the environmental information acquisition part (Hossein: Par. 26; i.e., the driving operation evaluation unit 28 may evaluate and adjust the selective driving operation while the selective driving operation is being executed. For example, if the vehicle / environmental data processor 20 detects an object or obstacle that was not initially considered during the generation process of a plurality of alternative driving operations, or a moving object parameter (ie, a surrounding vehicle or object)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of traveling course correction to avoid obstacles includes Sugimoto (U.S. Publication No. 2016/0349751), Ohama et al. (U.S. Publication No. 2013/0293395), and Balaghiasefi et al. (U.S. Patent No. 10564647).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661